Case 1:19-cv-02316-RC Document 68-1 Filed 01/22/21 Page 1 of 12

United States District Court,

District of Columbia
David Alan Carmichael, Et al. )
Plaintiffs
Vv. Case No: 19-CV-2316-RC
Michael Richard Pompeo, Et al.
Defendants

PLAINTIFFS’ REPLY TO DEFENDANTS’ CONSOLIDATED RESPONSE TO
PLAINTIFFS’ NOTICES AND DEMANDS

ATTACHMENT 1

U.S. CODE OF FEDERAL REGULATIONS
22 C.F.R. §§ 51.20 through 51.28
a Case 1:19-cv-02316-RC Document6@-d3- ilag Madaeial Page 2 of 12

“Tl GOVREGS ,

GOVREGS.COM

U.S. CODE OF FEDERAL REGULATIONS

Regulations most recently checked for updates: Jan 17, 2021

All Titles (/regulations/) > Title 22 (/regulations/title22) > Chapter |
(/regulations/title22_chapter!) > Part 51 (/regulations/title22_chapterl_part51) > Subpart B -
Application (/regulations/title22_chapterl_part51_subpartB)

© Collapse to view only § 51.23 - Identity of applicant.
(/ regulations/title22_chapterl_part51_subpartB_section51 .23)

§ 51.20 - General. 9°

(a) An application for a passport, a replacement passport, or other passport related service must
be completed using the forms the Department prescribes.

(b) The passport applicant must truthfully answer all questions and must state every material
matter of fact pertaining to his or her eligibility for a passport. All information and evidence
submitted in connection with an application is considered part of the application. A person
providing false information as part of a Passport application, whether contemporaneously with
the form or at any other time, is Subject to prosecution under applicable Federal criminal statutes.

[72 FR 64931, Nov. 19, 2007, as amended at 80 FR 72592, Nov. 20, 2015]

§ 51.21 - Execution of passport application. o

(a) Application by personal appearance. Except as provided in § 51.28, to assist in establishing
identity, a minor, a person who has never been issued a passport in his or her own name, a person
who has not been issued a passport for the full validity period of 10 years in his or her own name
within 15 years of the date of a new application, or a person who is otherwise not eligible to apply
for a passport by mail under paragraphs (b) and (c) of this section, must apply for a passport by
appearing in person before a passport agent or passport acceptance agent (see § 51.22). The
applicant must verify the application by oath or affirmation before the Passport agent or passport
acceptance agent, sign the completed application, provide photographs as prescribed by the
Department, provide any other information or documents requested and pay the applicable fees
prescribed in the Schedule of Fees for Consular Services (see 22 CFR 22.1

(/regulations/22/22.1)).
Download the GovRegs app! (/apps. html)

https:/www.govregs.com/regulations/expand/title22_chapterl |_part51_subpartB_section51 -23#titie22_chapterl_part51_subpartB_section51 23 1/9
— Case 1:19-cv-02316-RC Docun?@AFS8.23 - Fated arai21 Page 3 of 12
Gath replication by mail - persons in the United States. (1) A person in the United States who
f VICE YRF of passport valid for 10 years in his or her own name may apply fora
Passport dynttingoeut, Signing and mailing an application on the form prescribed by the
Department if:

(i) The most recently issued Previous passport was issued when the applicant was 16 years
of age or older;

(ii) The application is made not more than 15 years following the issue date of the previous
Passport, except as provided in paragraph (e) of this section; and

(iii) The most recently issued previous passport of the same type is submitted with the new
application.

(2) The applicant must also provide photographs as prescribed by the Department and pay the
applicable fees prescribed in the Schedule of Fees for Consular Services (22 CFR 22.1
(/regulations/22/22.1)).

(c) Application by mail - persons abroad. (1) A person in a foreign country where the Department
has authorized a post to receive Passport applications by mail who previously has been issued a
passport valid for 10 years in his or her own name may apply for a new passport in that country

by filling out, signing and mailing an application on the form prescribed by the Department if:

(i) The most recently issued previous passport was issued when the applicant was 16 years
of age or older;

(ii) The application is made not more than 15 years following the issue date of the previous
passport, except as provided in paragraph (e) of this section; and

(iii) The most recently issued previous passport of the same type is submitted with the new
application.

(2) The applicant must also provide photographs as prescribed by the Department and pay the
applicable fees prescribed in the Schedule of Fees for Consular Services (22 CFR 22.1
(/regulations/22/22.1)).

(d) Nothing in this part shall prohibit or limit the Department from authorizing an overseas post to
accept a passport application or applications from persons outside the country or outside the
person's country of residence in circumstances which prevent provision of these services to the
person where they are located or in other unusual circumstances as determined by the
Department.

(e) A senior passport authorizing officer may authorize acceptance of an application by mail
where the application is made more than 15 years following the issue date of the previous
Passport as appropriate and in accordance with guidance issued by the Department.

[72 FR 64931, Nov. 19, 2007; 73 FR 4078, Jan. 24, 2008]

§ 51.22 - Passport agents and Passport acceptance agents. Qo
“ Download the GovRegs app! (/apps-html)

https://www.govregs.com/regulations/expand/title22_chapterl _parts1_subpartB_section51.23#title22_chapterl_part51_subpartB_section51 23 2/9
mwa Case 1:19-cv-02316-RC Docurrrares+ds-hdeg O4faedal Page 4 of 12
gal U.S. citizen employees of the Department authorized to serve as passport agents. The following

LOVE SS is" are authorized by virtue of their positions to serve as passport

nts unlesédieBepe nt in an individual case withdraws authorization:
(1) A passport authorizing officer:
(2) A consular officer, or a U.S. citizen consular agent abroad;

(3) A diplomatic officer Specifically authorized by the Department to accept passport
applications; and

(4) Such US. citizen Department of State employees and contractors as the Assistant
Secretary for Consular Affairs may designate for the purpose of administering oaths and
affirmations for passport applications.

(b) Persons designated by the Department to serve as Passport acceptance agents. When
designated by the Department, the following persons are authorized to serve as passport
acceptance agents unless the Department in an individual case withdraws authorization.

(1) An employee of the clerk of any Federal court;
(2) An employee of the clerk of any state court of record;

(3) A postal employee at a United States post office that has been selected to accept passport
applications;

(4) An employee of the Department of Defense at a military installation that has been
authorized to accept passport applications;

(5) An employee of a federal agency that has been selected to accept passport applications;
and

(6) Any other person Specifically designated by the Department.

(c) Qualifications of persons designated by the Department to serve as passport acceptance
agents. Before the Department will designate a person described in § 51.22(b) as a passport
acceptance agent, his or her employer must certify that the person:

(1) ls a U.S. citizen or a U.S. non-citizen national;
(2) Is 18 years of age or older:
(3) Is a permanent employee, excluding ad hoc, contractual, and volunteer employees; and
(4) Does not have a record of either:
(i) A Federal or State felony conviction; or

(ii) A misdemeanor conviction for crimes involving moral turpitude or breach of trust,
including but not limited to embezzlement, identity theft, misappropriation, document fraud,
drug offenses, or dishonesty in carrying out a responsibility involving public trust.

(d) Training. A passport acceptance agent described in § 51.22(b) must be trained to apply
procedures and practices as detailed in guidance provided by the Department. Training must be

successfully completed pereredeac the Govkeas AOR MABRS: html)

https:/www.govregs.com/regulations/expandititle22_chapterl |_partS1_subpartB_section51 -23#title22_chapterl_part51_subpartB_section51 .23 3/9
Overs Case 1:19-cv-02316-RC Docunrent&:.i3- Rika G4/aiedal Page 5 of 12
Gt Responsibilities The responsibilities of a passport acceptance agent described in § 51.22(b)

iL ee }p the following:

1) Certifyfitd ThETGEMtity of each applicant. Passport acceptance agents must certify that they
have personally witnessed the applicant signing his or her application, and that the applicant
has:

(i) Personally appeared;
(ii) Presented proper identification, as documented on the application;
(iii) Submitted photographs that are a true likeness; and
(iv) Taken the oath administered by the acceptance agent.
(2) Safeguarding Passport application information under the Privacy

Act of 1974. Passport acceptance agents described in § 51.22(b) must not retain copies of
executed applications, nor release passport application information to anyone other than the
applicant and the Department.

(3) Avoiding conflict of interest. Passport acceptance agents described in § 51.22(b) must not
participate in any relationship that could be perceived as a conflict of interest, including but not
limited to providing commercial services related to the passport process.

(f) Documentation. Passport acceptance facilities within the United

States must maintain a current listing of all passport acceptance agents designated under §
51.22(b) working at its facility. This list must be updated at least annually and a copy provided to
the officer specified by the Department at the appropriate Passport issuing office.

(1) The current listing of all designated Passport acceptance agents must include the passport
acceptance agents’:

(i) Names; and
(ii) Signatures.

(2) Any addition to or deletion from the current listing of designated passport acceptance agents
is subject to prior approval by the Department.

§ 51.23 - Identity of applicant. o

(a) The applicant has the burden of establishing his or her identity.

(b) The applicant must establish his or her identity by the submission of a previous passport,
other state, local, or federal government officially issued identification with photograph, or other
identifying evidence which may include an affidavit of an identifying witness.

(c) The Department may require such additional evidence of identity as it deems necessary.

Download the GovRegs app! (/apps.html)

https:/www.govregs.com/regulations/expand/title22_chapterl _partS1_subpartB_section51.23#titte22_chapterl_part51_subpartB_section54 .23 4/9
a Case 1:19-cv-02316-RC Docunrnt®&r4s-tdlag G4aiedal Page 6 of 12

1.24 Affidavit oLidantifying witness. °
GOVRE ID (/)
GOVREGS.COM

(a) An identifying witness must execute an affidavit in the form prescribed by the Department

before the person who accepts the passport application,

(b) A person who has received or expecis to receive a fee for his or her services in connection
with executing the application or obtaining the passport may not serve as an identifying witness.

§ 51.25 - Name of applicant to be used in Passport. o

(a) The passport shall be issued in the full name of the applicant, generally the name recorded in
the evidence of nationality and identity.

(b) The applicant must explain any material discrepancies between the name on the application
and the name recorded in the evidence of nationality and identity. The name provided by the
applicant on the application may be used if the applicant submits the documentary evidence
prescribed by the Department.

(c) Aname change will be recognized for purposes of issuing a passport if the name change
occurs in one of the following ways.

(1) Court order or decree. An applicant whose name has been changed by court order or decree
must submit with his or her application a copy of the order or decree.

Acceptable types of court orders and decrees include but are not limited to:
(i) A name change order;

(ii) A divorce decree specifically declaring the return to a former name;

(2) Certificate of naturalization issued in a new name.

(3) Marriage. An applicant who has adopted a new name following marriage must present a copy
of the marriage certificate.

(4) Operation of state law. An applicant must present operative government-issued legal
documentation declaring the name change or issued in the new name.

(5) Customary usage. An applicant who has adopted a new name other than as prescribed in
paragraphs (c)(1) through (4) of this section must submit evidence of public and exclusive use of
the adopted name for a long period of time, in general five years, as prescribed in guidance issued
by the Department. The evidence must include three or more public documents, including one
government-issued identification with photograph and other acceptable public documents
prescribed by the Department.

§ 51.26 - Photographs. 0
Download the GovRegs app! (/apps.html)

https:/Awww.govregs.com/regulations/expand/title22_chapterl |_part51_subpartB_section51 -23#title22_chapterl_part51_subpartB_section51 .23 5/9
uw ieee Case 1:19-cv-02316-RC Docunacr®8t.23- Méag Gajatal Page 7 of 12
out applicant must submit with his or her application photographs as prescribed by the

? *GOVREGH 94 likeness of and satisfactorily identify the applicant.
GOVREGS.COM
§ 51.27 - Incompetents. Oo

A legal guardian or other person with the legal capacity to act on behalf of a person declared
incompetent may execute a Passport application on the incompetent person's behalf.

§ 51.28 - Minors. 0

(a) Minors under age 16 - (1) Personal appearance. Minors under 16 years of age applying for a
passport must appear in person, unless the personal appearance of the minor is specifically
excused by a senior passport authorizing officer, pursuant to guidance issued by the Department.
In cases where personal appearance is excused, the person(s) executing the passport application
on behalf of the minor shall appear in person and verify the application by oath or affirmation
before a person authorized by the Secretary to administer oaths or affirmations, unless these
requirements are also excused by a senior passport authorizing officer pursuant to guidance
issued by the Department.

(2) Execution of passport application by both parents or by each legal guardian. Except as
specifically provided in this section, both parents or each of the minor's legal guardians, if any,
whether applying for a passport for the first time or for a renewal, must execute the application
on behalf of a minor under age 16 and provide documentary evidence of parentage or legal
guardianship showing the minor's name, date and place of birth, and the names of the parent
or parents or legal guardian.

(3) Execution of passport application by one parent or legal guardian. A passport application
may be executed on behalf of a minor under age 16 by only one parent or legal guardian if such
person provides:

(i) A notarized written statement or affidavit from the non-applying parent or legal guardian,
if applicable, consenting to the issuance of the passport, or

(ii) Documentary evidence that such person is the sole parent or has sole custody of the
minor. Such evidence includes, but is not limited to, the following:

(A) A birth certificate providing the minor's name, date and place of birth and the name of
only the applying parent;

(B) A Consular Report of Birth Abroad of a Citizen of the United States of America ora
Certification of Report of Birth of a United States Citizen providing the minor's name, date
and place of birth and the name of only the applying parent:

(C) A copy of the death certificate for the non-applying parent or legal guardian:
©) 28 2GPHon Be nial HRS SURES a 4itseae ping Parent

https://www.govregs.com/regulations/expandititle22_chapter! |_pari51_subpartB_section51 -237#title22_chapterl_part51_subpartB_section5 1.23 6/9
woes Case 1:19-cv-02316-RC Docurrenr88+23-hllad O4saedal Page 8 of 12
(E) An order of a court of competent jurisdiction granting sole legal custody to the
“Tl GOVREGS*(/cs2! guardian containing no travel restrictions inconsistent with
issuapogeeé thapassport; or, specifically authorizing the applying parent or legal gua: dian
to obtain a passport for the minor, regardless of custodial arrangements: or specifically
authorizing the travel of the minor with the applying parent or legal guardian;

(F) An order of a court of competent jurisdiction terminating the parental rights of the
non-applying parent or declaring the non-applying parent or legal guardian to be
incompetent.

(G) An order of a court of competent jurisdiction providing for joint legal custody or
requiring the permission of both parents or the court for important decisions will be
interpreted as requiring the permission of both parents or the court, as appropriate.
Notwithstanding the existence of any such court order, a passport may be issued when
compelling humanitarian or emergency reasons relating to the welfare of the minor exist.

(4) Execution of passport application by a person acting in loco parentis. (i) A person may apply
in loco parentis on behalf of a minor under age 16 by submitting a notarized written statement
or a notarized affidavit from both parents or each legal guardian, if any, specifically authorizing
the application.

(ii) If only one parent or legal guardian provides the notarized written statement or notarized
affidavit, the applicant must provide documentary evidence that an application may be
made by one parent or legal guardian, consistent with § 51.28(a)(3)

(5) Exigent or special family circumstances. A passport may be issued when only one parent,
legal guardian or person acting in loco parentis executes the application, in cases of exigent or
special family circumstances.

(i) “Exigent circumstances” are defined as time-sensitive circumstances in which the
inability of the minor to obtain a Passport would jeopardize the health and safety or welfare
of the minor or would result in the minor being separated from the rest of his or her traveling
party. “Time sensitive” generally means that there is not enough time before the minor's
emergency travel to obtain either the required consent of both parents/legal guardians or
documentation reflecting a sole parent's/legal guardian's custody rights.

(ii) “Special family circumstances” are defined as circumstances in which the minor's family
situation makes it exceptionally difficult for one or both of the parents to execute the
Passport application; and/or compelling humanitarian circumstances where the minor's lack
of a passport would jeopardize the health, safety, or welfare of the minor; or, pursuant to
guidance issued by the Department, circumstances in which return of a minor to the
jurisdiction of his or her home state or habitual residence is necessary to permit a court of
competent jurisdiction to adjudicate or enforce a custody determination. A passport issued
due to such special family circumstances may be limited for direct return to the United
States in accordance with § 51 .60(e).

(iii) A parent, legal guardian, or person acting in loco parentis who is applying for a passport
for a minor under age 16 under this ovRegs. must submit a written statement with the

application describin gaye igad.the Spe EF ARR, ARR SMD. he or she believes should

https:/www.govregs.com/regulations/expand/title22_ chapter! -part51_subpartB_section51.23#title22_chapterl_part51_subpartB_section51 .23 7/9
~_ Case 1:19-cv-02316-RC Docuntatr®8r-23 - hidag O4faiedal Page 9 of 12
be taken into consideration in applying an exception.

o—
| GOVREGS (der § 51.28(a)(5) must be made by a senior passport authorizing
officer BEPSESRER guidance issued by the Department.

(6) Nothing contained in this section shall prohibit any Department official adjudicating a
Passport application filed on behalf of a minor from requiring an applicant to submit other
documentary evidence deemed necessary to establish the applying adult's entitlement to
obtain a passport on behalf of a minor under the age of 16 in accordance with the provisions
of this regulation.

(b) Minors 16 years of age and above. (1) A minor 16 years of age and above applying for a
passport must appear in person and may execute the application for a passport on his or her own
behalf unless the personal appearance of the minor is specifically excused by a senior passport
authorizing officer pursuant to guidance issued by the Department, or unless, in the judgment of
the person before whom the application is executed, it is not advisable for the minor to execute
his or her own application. In such case, it must be executed by a parent or legal guardian of the
minor, or by a person in loco parentis, unless the personal appearance of the parent, legal

guardian or person in loco parentis is excused by the senior passport authorizing officer pursuant
to guidance issued by the Department.

(2) The passport authorizing officer may at any time require a minor 16 years of age and above
to submit the notarized consent of a parent, a legal guardian, or a person in loco parentis to the
issuance of the passport.

(c) Rules applicable to all minors - (1) Objections. At any time prior to the issuance of a passport to
a minor, the application may be disapproved and a Passport may be denied upon receipt of a
written objection from a parent or legal guardian of the minor, or from another party claiming
authority to object, so long as the objecting party provides sufficient documentation of his or her
custodial rights or other authority to object.

(2) An order from a court of competent jurisdiction providing for joint legal custody or requiring
the permission of both parents or the court for important decisions will be interpreted as
requiring the permission of both parents or the court as appropriate.

(3) The Department will consider a court of competent jurisdiction to be a U.S. state or federal
court or a foreign court located in the minor's home State or place of habitual residence.

(4) The Department may require that conflicts regarding custody orders, whether domestic or
foreign, be settled by the appropriate court before a passport may be issued.

(5) Access by parents and legal guardians to passport records for minors. Either parent or any
legal guardian of a minor may upon written request obtain information regarding the
application for and issuance of a Passport to a minor, unless the requesting parent's parental
rights have been terminated by an order of a court of competent jurisdiction, a copy of which
has been provided to the Department. The Department may deny such information to a parent
or legal guardian if it determines that the minor objects to disclosure and the minor is 16 years
of age or older or if the Department determines that the minor is of sufficient age and maturity

to invoke his or her OWIDRWARYAMIHE. GovRegs app! (/apps.html)

https://Www.govregs.com/regulations/expandftitle22_chapterl |_partS1_subpartB_section51.23#tit! e22_chapterl_part51_subpartB_section51 .23 8/9
paint Case 1:19-cv-02316-RC DocurR##F88123-Faeid Gbeaede Page 10 of 12

"Tl GOVRE GS yi (/adout.htm)) | Disclaimer (/disclaimer.html) | Privacy (/privacy.html)

GOVAREGS.COM

w (https://twitter.com/GovRegs) (https://www.facebook.com/GovRegs)

Download the GovRegs app! (‘apps. html)

https:/Awww.govregs.com/regulations/expand/title22_chapterl |_part51_subpartB_section51 .23#title22_chapterl_part51_subpartB_section51.23 9/9
Case 1:19-cv-02316-RC Document 68-1 Filed 01/22/21 Page 11 of 12

United States District Court,

District of Columbia
David Alan Carmichael, Et al. )
Plaintiffs
V. Case No: 19-CV-2316-RC
Michael Richard Pompeo, Et al.
Defendants

PLAINTIFFS’ REPLY TO DEFENDANTS’ CONSOLIDATED RESPONSE TO
PLAINTIFFS’ NOTICES AND DEMANDS

ATTACHMENT 2

U.S. CODE OF FEDERAL REGULATIONS
22 C.F.R. § 51.5
Wi7fe0e Case 1:19% CVS £6 4M ABD eT RUAT SSS PES Pite UWE LS Maw | bees! irporyfatton Institute

22 CFR § 51.5 - Adjudication and issuance of passports.

CFR

 

§ 51.5 Adjudication and issuance of passports.

(a) A passport authorizing officer may adjudicate applications and authorize
the issuance of passports.

(b) A passport authorizing officer will examine the passport application and all
documents, photographs and statements submitted in support of the
application in accordance with guidance issued by the Department.

= CFR Toolbox

rticles from Wex

Table of Popular Names
Parallel Tabl Authoriti

How current is this?

https:/Avww.law.cornell.edu/cfr/text/22/51.5
